Citation Nr: 1543319	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  15-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to burial benefits in addition to the $2,000 awarded based on service-connected cause of death.

2.  Entitlement to a plot or interment allowance.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to June 1972.  He died in November 2011.  The appellant bore the expenses of his burial.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located in Philadelphia, Pennsylvania, which granted the appellant $300 for non-service-connected burial benefits and $700 for plot/interment expenses, for a total of $1,000.  Subsequently, in a March 2014 rating decision, service connection for the cause of the veteran's death was granted, and burial benefits based on a service-connected death were granted.  The appellant was paid an additional $1,000, for a total of $2,000 paid to the appellant for burial expenses of the Veteran.  The appellant continued her appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant paid for burial expenses of the Veteran. 

2.  The Veteran died in November 2011, and the RO granted service connection for the cause of the Veteran's death in March 2014.  

3.  In July 2013 and March 2014, the appellant was awarded a total of $2,000 in burial benefits ultimately based on the Veteran's service-connected death.

4.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty; and, there was no disability shown by official service records, which in medical judgment, would have justified a discharge for disability.


CONCLUSIONS OF LAW

1.  Payment of VA burial benefits in excess of $2,000 is not warranted.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2015).

2.  The criteria for a plot or interment allowance are not met.  38 U.S.C.A. § 2303 (West 2014); 38 C.F.R. § 3.1600 (prior to July 7, 2014); 38 C.F.R. § 3.1707 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The VA Form 21-530, Application for Burial Benefits, received from the appellant in January 2012 included attached instructions advising the claimant of the information necessary to substantiate the claim for burial benefits, including plot and interment allowance, and of her and VA's respective obligations for obtaining specified different types of evidence. 

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment records have been obtained, as have post-service VA and private medical records.  Receipts for the Veteran's funeral expenses, as well as plot expenses, have been received.  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered the Appellant's claim in light of the new regulations; however, none of the amendments apply to the case at hand.  Rather, the substantive requirements for a burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the Appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

The Veteran died in November 2011 while an inpatient in a private hospital.  He was buried in a private cemetery.  

The appellant filed claims for burial benefits in November 2011, January 2012, and March 2013.  She provided copies of a contract for a burial plot for herself and the Veteran, signed in October 1997, and obligating her and the Veteran to a total of $7,338 for the burial plot.  In addition, she provided receipts showing that she paid $3,136 in burial expenses.  

In a July 2013 administrative decision, she was granted a non-service-connected burial allowance of $300, plus a plot/interment allowance of $700, for a total of $1,000.  She appealed, and subsequently, in a March 2014 rating decision, the RO granted service connection for the cause of the Veteran's death, and awarded the appellant an additional $1,000 in burial benefits, based on the Veteran's service-connected cause of death.  The entire $2,000 was for burial expenses, as she was found to be ineligible for a separate plot/interment allowance for a service-connected death.  She continued her appeal, arguing that she should be awarded the entire $3,136 in burial expenses that she paid.  She also felt she should be paid plot and interment expenses.  

The appellant was awarded $2,000 in burial benefits by VA, which is the maximum amount permitted by statute.  Specifically, when a Veteran dies as the result of service-connected disabilities, VA shall pay the burial and funeral expenses incurred in connection with the death of the veteran in an amount not exceeding $2,000.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704(b) (previously at 38 C.F.R. § 3.1600(a)).  

When a Veteran's death is service-connected, burial benefits in addition to the statutory maximum of $2,000 may be paid in limited circumstances.  The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  If a Veteran is buried in a national cemetery, an allowance may be paid for transportation expenses related to the burial in a national cemetery may be paid.  38 C.F.R. § 3.1704(c) (previously at 38 C.F.R. § 3.1600(g).  A plot or interment allowance (of up to $700) for burial in a State veterans cemetery may also be paid.  38 C.F.R. § 3.1704(c).  However, the undisputed evidence documents that the Veteran was not buried in a national or state veterans cemetery.  

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  When such a Veteran is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c) (previously at 38 C.F.R. § 3.1600(f)).  

The maximum statutory amount payable for a plot or interment allowance is $700.  38 U.S.C.A. § 2303.  

The Veteran was originally granted a plot or interment allowance of $700, but at that time, his death was not rated as service-connected, and he was awarded burial benefits based on a non-service-connected death.  As a result, he met criterion (1), above.  Once his death became service-connected, however, he did not meet that criterion, and the question of whether he is entitled to a plot or interment allowance on another basis must be addressed.

The evidence does not indicate he was hospitalized by VA at the time of his death.  Service treatment records do not show he was discharged due to disability.  Service treatment records show that in February 1972, he was evaluated due to an abnormal electrocardiogram, which showed a complete left bundle branch block.  It was determined that since he was asymptomatic and without significant history of hypertension, no further workup was indicated at that time.  He was found to be fit for retirement.  It was not until several years after service that he developed a disabling heart condition.  Therefore, the appellant is not entitled to a separate plot or interment allowance based on the Veteran's service-connected death.

Under these circumstances, additional burial benefits or a plot or interment allowance are not warranted under either the old or new regulations.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory requirements, which have not been met in this case.  Indeed, when proposing the revisions to the regulations in 2013, VA noted that Congress had acknowledged that the VA burial benefits fell far short of the average cost of a funeral; however, Congress did not make any changes to the maximum amount payable for a service-connected death of $2,000, which has been in effect since 2001.  See 78 FR 76574, 76575 (Dec. 18, 2013).  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor, but the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to additional burial benefits in excess of $2,000 is denied.  

Entitlement to a plot or interment allowance is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


